BELCHER, Commissioner.
The conviction is for felony theft; the punishment, six years.
The testimony of the state reveals that when the brother of the owner of a fruit and vegetable business saw the appellant remove some money from the cash register, the brother said: “Hey,” and the appellant, holding the money in his hand, ran across the street, with the owner and his brother in pursuit. The appellant then ran into one end of a corridor in a building, which corridor at the time was closed at the other end, and within a few minutes he was apprehended by the owner and his brother.
The owner testified that $82 of his money was taken from his cash register without his consent. At the time appellant was apprehended he had the money “wadded” up in one hand, and gave it to the owner, saying : “Why don’t you let me go ? You got your money back.”
The appellant did not testify or offer any evidence.
There are no formal or informal bills of exception, and no objections were made to the court’s charge.
The evidence is sufficient to support the conviction.
No error appearing, the judgment is affirmed.
Opinion approved by the Court.